Citation Nr: 0607889	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  94-38 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 
2001, for the award of a 50 percent evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 2, 
2001, for the award of a total rating for compensation based 
upon individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than February 2, 
2001, for the award of a Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1965 to 
November 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2005 the 
Board remanded the issues on appeal for further development.  
In February 2006 the Board granted the veteran's motion for a 
30-day extension of time, to submit additional evidence.  In 
March 2006 additional evidence was received along with a 
waiver for initial RO review.  


FINDINGS OF FACT

1.  An informal claim for an increased rating for PTSD was 
received by the RO on September 1, 1998.  

2.  In March 2001, a medical statement concerning the 
severity of the veteran's PTSD at the time of an evaluation 
on February 2, 2001, was received from D.S.S., Ph. D.

3. In March 2003, a decision review officer assigned a 50 
percent evaluation for PTSD, and granted entitlement to TDIU 
and to eligibility for Dependents' Educational Assistance 
under Title 38, United States Code, Chapter 35, all effective 
February 2, 2001.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 1, 1998 
for the grant of a 50 percent rating for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.400 (2005).

2.  An effective date of September 1, 1998 is warranted for 
TDIU and for eligibility for Dependents' Educational 
Assistance under Title 38, United States Code, Chapter 35.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claims, or something to the 
effect that the claimant should give us everything you've got 
pertaining to your claims.  

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims for an increased evaluation in the 
June 2001 letter.  The RO did not issue the notification 
prior to the adverse determination, which will be addressed 
below.  The RO informed the veteran that in order to 
establish a higher evaluation for his disabilities, he needed 
to show that his disabilities had increased in severity.  

The letter also notified the veteran that VA would obtain all 
relevant evidence in support of his claims.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly-executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

The statement of the case and the supplemental statements of 
the case also fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and 
included a detailed explanation as to why higher evaluations 
were not warranted based on the evidence provided.  The duty 
to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
First, the rating decision on appeal was issued prior to the 
passage of the VCAA.  Therefore, it is impossible for the 
veteran to have been provided with a VCAA notice prior to the 
issuance of the rating decisions on appeal.  Second, the 
veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with his claims.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
these issues.  The RO's subsequent actions and notice to the 
veteran effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was informed of the evidence necessary to substantiate his 
claims. Also, the notice requirements applicable to the 
issues in question as discussed in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006) have been satisfied. The provisions of VCAA have been 
substantially complied with, and given the decisions by the 
Board set forth herein, no useful purpose would be served by 
delaying appellate review of these claims for further notice 
of VCAA. The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices. Further, the veteran has not 
alleged prejudicial error which had an affect on the 
essential fairness of the RO adjudications.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Entitlement to an effective date earlier than February 2, 
2001, for the award of a 50 percent evaluation for PTSD.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In this case, a March 2003 decision review officer decision 
raised the veteran's rating for his service-connected PTSD to 
50 percent, effective February 2, 2001.  In his April 2003 
notice of disagreement, the veteran and his representative 
contend that the veteran should be assigned an earlier 
effective date of August 31, 1998 for his service-connected 
PTSD and TDIU claims.  

The claims folder showed that an informal claim was received 
from the veteran's former representative (PVA) in September 
1, 1998 for an increased evaluation for PTSD.  The date of 
the claim was August 31, 1998.  

The claims folder includes 3 evaluations from a private 
psychologist, Dr. Donald S. Scott, dated in March 2001, 
December 2002, and February 2006.  Dr. Scott repeatedly 
asserted that the veteran tended to under-report his 
symptoms and thus he questioned the adequacy of VA 
evaluations.  In the March 2001 evaluation the doctor found 
that the veteran could not understand simple instructions, 
had problems concentrating, was engaged in obsessive 
rituals, had delayed memory loss, loss of motivation to 
interact with people, and moderate to severe emotional 
distress.  In his December 2002 evaluation, the doctor 
continued to report that the veteran's depression and 
anxiety was moderate to severe, he played golf only by 
himself and only once with his son-in-law in the last years, 
and attended church only 10 times in the past 5 years.  The 
February 2006 evaluation included a re-interview with the 
veteran and his wife that same month to determine a time 
frame regarding the veteran's emotional and social 
functioning.  The starting point was August 1996 when the 
veteran moved to his present home.  Dr. Scott pointed out 
that in contrast to the 1980s, the veteran was much more 
withdrawn by 1996, when he moved to his present home.  Dr. 
Scott indicated that from 1996 onward the veteran rarely 
left his house to visit family, rarely went into a store, 
had sleep disturbances and obsessive rituals (e.g nighttime 
parameter checks of his home) since before 1996.  As early 
as 1996 the veteran experienced apathy and was forgetful.  
The doctor stated that although his 2 earlier reports did 
not offer a start date of the 50 percent disability, they 
suggested that the veteran was disabled at the 50 percent 
level much earlier than February 2, 2001.  Dr. Scott opined 
that based on the most recent interview and data from 
earlier interviews the veteran's psychological function 
related to his disability was unchanged from August 1996 to 
February 2001.  The doctor concluded that the veteran was 
unemployable (TDIU) by 1996 and certainly by 1998.

There is nothing in the claims folder to contradict Dr. 
Scott's opinion.  VA treatment records from December 1998 
through the early 2000s merely showed that the veteran was in 
group therapy, although he missed many appointments, and had 
fluctuating symptoms.  

Thus, based on the evidence of record the Board finds that it 
is factually ascertainable that the veteran's service-
connected PTSD met the criteria for a 50 percent rating as of 
September 1, 1998, the date of receipt of the veteran's 
claim.  
A review of the record, however, fails to demonstrate an 
increase in severity of the service-connected  PTSD within 
one year prior to the receipt of the informal claim of 
September 8, 1998.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Therefore, in resolving all reasonable doubt in the veteran's 
favor, the Board finds that an earlier effective date of 
September 1, 1998 is warranted for the award of the veteran's 
50 percent evaluation of PTSD.  


Entitlement to an effective date earlier than February 2, 
2001, for the award of a total rating for compensation based 
upon individual unemployability (TDIU) and Dependents' 
Educational Assistance (DEA).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  
According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
The service connected disabilities must be sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340(a), 3.341(a), 4.16(a).

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

In addition to his service-connected PTSD rating, the veteran 
has been assigned 3 other separate ratings, 10 percent each, 
for his service-connected residuals of shrapnel wounds, with 
the latest effective date being December 7, 1989.  All these 
service-connected disorders appear to be due to combat.  Thus 
under the criteria outlined above in 38 C.F.R. § 4.16, these 
service-connected disorders combine for a 60 percent single 
disability rating and meet the criteria for TDIU.  Hence, in 
light of the above favorable disposition granting the veteran 
an earlier effective date of September 1, 1998 for the award 
of a 50 percent evaluation for PTSD, it follows that the 
veteran meets the criteria under 38 C.F.R. § 4.16(a) for TDIU 
also effective September 1, 1998.  
For the purposes of educational assistance under Chapter 35, 
the child of a veteran will have basic eligibility if the 
following conditions are met: (1) The veteran was discharged 
from service under conditions other than dishonorable, or 
died in service; and (2) the veteran has a permanent total 
service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 
3512; 38 C.F.R. § 3.807.  For reasons already discussed, an 
earlier effective date of August 31, 1998 has been 
established for TDIU.  Thus, the same earlier effective date, 
September 1, 1998, is assigned for DEA eligibility under 
Title 38, Chapter 35.  


ORDER

An effective date of September 1, 1998 is assigned for the 
award of a 50 percent evaluation for PTSD, TDIU, and DEA.  
The appeal has been granted as to all 3 issues, subject to 
the law and regulations governing the payment of monetary 
benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


